— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered May 4, 1983, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements.
Judgment affirmed.
The defendant’s claim that his videotaped statements should have been suppressed because he did not receive or comprehend Miranda warnings (see, Miranda v Arizona, 384 US 436) is raised for the first time on this appeal and, thus, has not been preserved for appellate review (see, People v Gonzalez, 104 AD2d 955). In any event, the videotape shows the defendant receiving and waiving his Miranda rights through an interpreter.
The defendant is also not entitled to suppression of his statements on the ground that they were taken in violation of his right to counsel (see, People v Bartolomeo, 53 NY2d 225), *786since the record clearly supports the hearing court’s determination that the defendant’s testimony regarding a Bartolomeo violation was "incredible”.
We further conclude that there was sufficient evidence to support the defendant’s conviction of two counts of murder in the second degree. The defendant’s intent to murder and rob Lo Fat Cheung could be inferred from his theft of the proceeds of Cheung’s restaurant after his accomplices repeatedly stabbed Cheung (see, People v Barnes, 50 NY2d 375; People v Castillo, 47 NY2d 270; People v Pippins, 107 AD2d 826). Mangano, J. P., Gibbons, Niehoff and Kunzeman, JJ., concur.